DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on July 1, 2021 have been reviewed and considered.  Claims 1 and 13-15 are pending in which claim 1 has been amended and claims 13-15 have been newly added; claims 2-12 are cancelled.

Response to Arguments
Applicant's arguments filed on July 1, 2021 have been fully considered but they are not persuasive.  The examiner appreciates applicant’s remarks concerning previously cited prior art but will only address the remarks/arguments concerning the piece of prior art at hand and notated in the rejection of this Office Action.
	Applicant’s First Argument: Lee discloses a shirt with openings that can be filled with insulating material. By necessity, the shirt has an interior layer that is physically attached to an exterior layer. If this was not the case, then when the insulating material was added, it would fall out of the bottom of the shirt.
	Lee does not teach, disclose or suggest a shirt that does not include a physically attached interior layer. Nothing in Hunter provides this teaching, and even if Hunter did disclose a shirt without an interior layer, there would be no motivation to combine Hunter and Lee to provide a shirt without an interior layer, as the removable insulation would fall out the bottom of the shirt when used to provide insulation to the shirt. Further, if insulation was inserted into Lee’s shirt, the insulation would obscure any Examiner’s Response:  The examiner disagrees.  Please note that the applicant does not claim limitations to, specifically, of “a shirt that does not include a physically attached interior layer” as argued.  Note that applicant claims instead of “wherein the shirt consists of: one fabric layer, which layer consists of two sleeves, a neck hole, an opening at the bottom, a front side and a back side, and a placket comprising an aperture located on the front side of the shirt above the bottom and below the neck hole” in lines 6-9 of claim 1.  Note that Lee still reads as considered below: “wherein the shirt (100A, see Figure 2A) consists of: one fabric layer (110), which layer consists of two sleeves (see diagram below), a neck hole (see diagram below), an opening at the bottom (see diagram below), a front side (via layer of 110 as shown in Figure 2A) and a back side (via 111, see Figure 2A), and a placket (130 with 140) comprising an aperture (via 130) located on the front side (see Figure 2A) of the shirt (100A) above the bottom (see diagram below) and below the neck hole (see diagram below)” (see below rejection of claim 1). Further it is noted, that Lee’s thermal insulating material (120) may be removably attached and is considered to not be a part of the shirt and the shirt can be worn without it, (see abstract).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the shirt consists of: one fabric layer, which layer consists of two sleeves, a neck hole, an  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 13, “A kit comprising a shirt of Claim 1, and a second shirt comprising a neck hole, an opening at the bottom, a front side and a back side, and a visual design located on the front side of the shirt above the bottom and below the neck hole, wherein the design is located in a position that, when a user wears the shirt of Claim 1 over the second shirt, and opens the aperture, the visual design is revealed, claim 14, “the kit….wherein the shirt is smaller than the shirt of Claim 1”, and claim 15, “the kit….wherein the second shirt has elastic qualities”.

Claim Objections
Claim 13 is objected to because of the following informalities:  in line 4, “the shirt of Claim 1” is believed to be in error for - -the pullover shirt- -.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  in lines 1-2, “the shirt of Claim 1” is believed to be in error for - -the pullover shirt- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 13, the limitations of “A kit comprising a shirt of Claim 1, and a second shirt comprising a neck hole, an opening at the bottom, a front side and a back side, and a visual design located on the front side of the shirt above the bottom and below the neck hole, wherein the design is located in a position that, when a user wears the shirt of Claim | over the second shirt, and opens the aperture, the visual design is revealed” was not disclosed at the time the application was originally filed and is therefore considered “new matter”.  Appropriate correction is required.  Please note that applicant has never introduced the shirt or possible combinations of shirts as a kit.  Claims 14-15 depend from claim 13 and are therefore rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph accordingly.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation of “wherein the shirt consists of: one fabric layer, which layer consists of two sleeves, a neck hole, an opening at the bottom” in lines 6-8 renders the claim indefinite since it is unclear if the “two sleeves, a neck hole, an opening at the bottom” in lines 7-8 are the same or in addition to the “two sleeves, a neck hole, and an opening at a bottom of the shirt” as previously claimed in lines 1-2.  Also, it is unclear how the “shirt consists of” if there are previous structures of the pullover shirt being claimed in lines 1-2 (i.e. “a closed collar, two sleeves, a neck hole, and an opening at a bottom of the shirt”).  Claims 13-15 depend from claim 1 and are therefore rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, accordingly.  This limitation will be treated “as best understood” and in understanding of the invention via the Figures.  Therefore, only one shirt with two sleeves, a neck hole, and an opening at the bottom of the shirt will be considered to read on this limitation at this time.
Regarding Claim 13, the limitation of “a shirt of Claim 1, and a second shirt” in line 1 renders the claim indefinite since it is unclear if “a shirt” is in addition to the shirt(s) already claimed in claim 1 or is in addition thereto.  Altogether, it is unclear how many shirt(s) the applicant is trying to claim.  Claims 14-15 depend from claim 13 and are therefore rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, accordingly.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (WO 03/077690 A1) (hereinafter “Lee”).
	Regarding Claim 1 (as best understood), Lee discloses of a pullover shirt (100A, see Figure 2A), with a closed collar (see diagram below), two sleeves (see diagram below), a neck hole (see diagram below), and an opening at a bottom of the shirt (see diagram below),
	wherein the closed collar comprises a continuous loop of fabric (see diagram below), wherein the closed collar is a continuous piece of material that is bounded by the pullover shirt such that the wearer’s head is able to extend through the neck hole (via 100A, see Figure 2A),
	wherein the shirt (100A, see Figure 2A) consists of:
	one fabric layer (110), which layer consists of two sleeves (see diagram below), a neck hole (see diagram below), an opening at the bottom (see diagram below), a front side (via layer of 110 as shown in Figure 2A) and a back side (via 111, see Figure 2A), and a placket (130 with 140) comprising an aperture (via 130) located on the front side (see Figure 2A) of the shirt (100A) above the bottom (see diagram below) and below the neck hole (see diagram below),
	wherein the aperture (via 130) comprises a first edge and a second opposing edge (see Figure 2A), and each of the first and second edges comprises a system of magnets (140) which, individually, comprise at least one magnet, and, due to magnetic attractions between the magnets on the first edge and the second opposing edge, hold the aperture closed (note on page 2, lines 15-19, page 3, lines 2-4 that it is noted that magnets are interchangeable for a zipper as the zipper is shown in Figure 2A as 140/141, magnets also inherently attract to one another and would hold the aperture closed),
	wherein the placket (130 with 140) resides on the fabric layer (110, see Figure 2A), such that the placket (130 with 140) is bounded at each end by the fabric layer (see Figure 2A, note diagram below), and there is an expanse of fabric between the closed collar and the top end of the placket (see Figure 2A, note diagram below),  (Figures 1 and 2A, page 2, lines 10-25, page 3, lines 1-4, page 4, lines 22-25, page 5, lines 1-25, page 6, lines 1-14).  It is noted that the limitation of “such that a wearer’s head is able to extend through the neck hole” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.
	

    PNG
    media_image1.png
    1030
    751
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732